PD-0136-15
                   IN   THE    COURT    OF    CRIMINAL       APPEALS    OF   TEXAS


RONALD      GENE   GRIZZLE,
pro   se


            Movant/Petitioner
                                                    §     CAUSE
vs.                                                 §              [NUMBER TO BE ASSIGNED]
                                                    §                                 RECEIVED IN
STATE      OF TEXAS,
                                                    §                          GOURT OF CRIMINAL APPEALS
        , Respondent
                                                    §                                  FEB 05 2015
                               MOTION       FOR   EXTENSION      OF   TIME


            UNDERSIGNED moves the Court to extend time to flftlnPPS^ CH@lf
TEX. R. APP. P. 68 petition for discretionary review,                                and states:

       1.     No prior extension lies. Deadline is 14 February
2015 and 60-day extension to 15 April 2015 is requested.

       2.     The 10th Ct. of Appeals on 15 January 2015 affirmed
and entered judgment in Grizzle v. State, 10-14-00204-CR.

       3.     Movant/Petitioner has no lawyer, is constrained by
incarceration, and needs time to prepare a pro se petition.

            WHEREFORE,         PREMISES CONSIDERED,              Ronald Gene Grizzle moves

the Court to extend his time for filing to 15 April 2015.
                                                                                      FILED IN
                        Respec   tfully submitted, ^L**^                     COURT OF CRIMINAL APPEALS
                        Ronald       Gene Grizzle
                        Movant/Petitioner,              pro se                       FEB 06 2G15

                        Ronald Gene Grizzle                                      Abel Acosta, Clerk
                        TDCJ-ID 1935380
                        3872    FM    350   South
                        Livingston,         Texas 77351

                                             VERIFICATION


I, abovesigned R. G. Grizzle, under penalty of perjury aver my
foregoing material statements on 2 February 2015 in Polk County.

                                     CERTIFICATE        OF   SERVICE


I, abovesigned R. G. Grizzle, on 2 February 2015 mailed duplicate
of above document in sealed First Class postage-prepaid envelope
to L. C. McMinn, State Prosecuting Attorney, P.O. Box 13046,
Austin, TX 78711; and to D. S. Hanna, Johnson Co. Dist. Attorney,
204 S.      Buffalo,      Suite 209,         Cleburne,       TX 76033.